Title: From George Washington to Alexander White, 23 November 1793
From: Washington, George
To: White, Alexander


          
            Sir,
            Germantown [Pa.] 23d Novemr ’93.
          
          The advantages which result from a state of peace & amity (preserved upon
            respectable conditions) with all nations—and particularly when applied to our Country,
            yet in its infancy, are too striking to need elucidation; & such as must be obvious
            to the least accurate enquiry into the subject.
          To secure these advantages to the United States, it was thought expedient to pursue a
            friendly & impartial conduct towards the belligerent powers; & with a view to
            this object, and to the advancement of the prosperity of these States, the proclamation
            declaring the actual state of things was thought right & accordingly issued—and I am
            pleased to find the measure approved by the enlightened Citizens of Frederick
              County.
          I cherish a grateful recollection of the distinguished services rendered to our Country
            by the French Nation, & unite my wishes to those of my Fellow Citizens of Frederick,
            that it may establish a Government for itself upon those principles, which are best
            calculated to make it happy.
          If in the discharge of the duties attendant on the trust committed to me by my Fellow
            Citizens, my conduct should meet their approbation, it will be my highest glory—& I
            am happy to have it approved by the Citizens of Frederick County.
          
            Go. Washington
          
        